DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 16 -25, filed January 13th 2022, with respect to the rejection(s) of claim(s) 1 – 20 under, USC 102 and USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 6, 8, 10 – 12, 14 -15, 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuki (United States Patent #9800073; hereinafter Katsuki) in view of Hughes (United States Patent Publication #20150165919; hereinafter Hughes) further in view of Eichelberger et al. (United States Patent Publication #20190004118; hereinafter Eichelberger).

 Regarding Claim 1, Katsuki teaches a method of optimizing performance of a data center battery system (Fig. 1 and Col 3 lines 48-61 disclose method of optimizing a battery), the method comprising: 
receiving, by one or more processors of a computer system (col.4 lines 50 – 55 teaches a computer system), information related to a data center battery system in real time (Fig. 1 #101 and Col 3, lines 18 – 23 teaches collecting data; Col 3 line 66 teaches a processor, which is an essential part of a computer system; carrying out tasks one after another as shown in Fig. 1 is considered real time processing); 
analyzing, by the one or more processors of the computer system, the received information in real time (Fig. 1 #106 and Col 3 lines 45-46 teach analyzing through determining; carrying out tasks one after another as shown in Fig. 1 is considered real time processing);
predicting, by the one or more processors of the computer system, a future performance of the data center battery system (Fig. 1 #108 and Col 3 lines 46-47 teach predicting future performance);
providing , by the one or more processors of the computer system, the predicted future performance of the data center battery system to a data center control system (Fig. 3 #310 and Col 7 lines 11-14 teaches providing predictions to a battery interface #310, which is part of a battery control system #206 which uses and manipulates data);
providing, by the one or more processors of the computer system, the predictive health score of the data center battery system to the data center control system (Fig. 3 #310 and Col 7 lines 11-14 teaches providing predictions to a battery interface #310, which is part of a battery control system #206 which uses and manipulates data);
controlling, by the one or more processors of the computer system, battery usage in the data center battery system based on the predictive health score (Col 7 lines 15-19 teach controlling battery usage by selecting optimal parameters to extend the battery lifetime).

Katsuki fails to teach
calculating a current health score;
creating, by the one or more processors of the computer system, a predictive health score of the data center battery system based on the analyzing, wherein the predictive health score is calculated using a frequency of recently raising an alarm or a frequency of using backup power;

Hughes does teach,
calculating a current health score (par.69 - 72 teaches calculating a current health score);
creating, by the one or more processors of the computer system, a predictive health score of the data center battery system based on the analyzing (par. 76 teaches successive state of health score(predictive health score)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsuki to include the teachings of Hughes; which would provide a system for optimizing energy efficiency and lifetime of the
Hughes (paragraph 6).

Katsuki in view of Hughes fails to teach wherein the predictive health score is calculated using a frequency of recently raising an alarm or a frequency of using backup power.

Eichelberger does teach wherein the predictive health score is calculated using a frequency of recently raising an alarm or a frequency of using backup power (par.24 teaches a frequency of monitoring based on information received, which would include the frequency of alarms raised; par. 29 discloses alerts and signals to adjust battery settings).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsuki in view of Hughes to include the teachings of Eichelberger; which would provide a method for predicting and reporting the performance of a battery as explained by Eichelberger (par. 9).
 Regarding Claim 2, Katsuki in view of Hughes further in view of Eichelberger teaches The method of claim 1, wherein the future performance of the data center battery system is at least one of: 1) a charge to discharge cycle over time (Katsuki Col 3 lines 25-28 teach a charge to discharge cycle over time); 2) a temperature rate of change before capacity decreases (Katsuki Col 3 lines 21-24 teach temperature rate of change over time); 3) a current rate of change before capacity decreases (Katsuki Col 3 lines 21-24 teach current rate of change over time); 4) a voltage variance before capacity decreases (Katsuki Col 3 lines 21-24 teach voltage rate of change over time); 5) a voltage variance after capacity decreases; 6) a frequency of changes in capacity level; 7) a battery depth of discharge; and 8) an internal resistance.

 Regarding claim 4, Katsuki in view of Hughes further in view of Eichelberger teaches the method of claim 1, further comprising:
determining, by the one or more processors of the computer system, that an undesired event is possible related to the data center battery system (Katsuki Col 6, lines 29 -43 teach determining battery degradation); and
generating, by the one or more processors of the computer system, a notification to the data center control system that the undesired event is possible (Eichelberger par. 29 discloses alerts).

 Regarding claim 5, Katsuki in view of Hughes further in view of Eichelberger teaches the method of claim 1, further comprising:
monitoring, by the one or more processors of the computer system, a degradation rate of at least one battery in the data center battery system (Katsuki Fig. 2 #206 and Col. 6 lines 29-43 teach battery controller monitoring state; additionally, teaches degradation rate through accelerated degradation); 
determining, by the one or more processors of the computer system, that a charge is not good for the health of the at least one battery (Katsuki Col. 6 lines 39 – 43 teach charge causing degradation); and
generating, by the one or more processors of the computer system, an alarm based on the determining that the charge is not good for the health of the at least one battery (Eichelberger par. 29 discloses alerts and signals to adjust battery settings).

 Regarding Claim 6, Katsuki in view of Hughes further in view of Eichelberger teaches the method of claim 1, further comprising: 
selecting, by the one or more processors of the computer system, a set point related to battery usage of at least one battery in the data center battery system, wherein the selected set point is configured to provide the highest operational range to the at least one battery (Katsuki Fig. 1 #102 and Col 3 lines 37-56 teach determining optimal parameters (set points) for extending battery lifetime (the highest operational range));
providing, by the one or more processors of the computer system, the set point to the data center control system (Katsuki Fig. 2 and Col 7 lines 4-19 teach the parameter(set point from parameter learning module #306) sent to the processor #302 which is part of a battery control system #206 which uses and manipulates data); and 
maximizing, by the one or more processors of the computer system, an operational range of the at least one battery in the data century battery system based on the set point (Katsuki Col 7 lines 15-19 teach maximizing battery range by selecting optimal parameters to extend the battery lifetime(which is the operational range)); and
preventing a failure in the data center control system by implementing a battery state in the at least one batter based on the set point (Katsuki Col 7 lines 11-19 teaches extending life based on optimal parameters (set points)).

 Regarding Claim 8 Katsuki teaches a computer system (col.4 lines 50 – 55 teaches a computer system), comprising: 
one or more processors (Col 3 lines 66 disclose a processor); 
(Col 4 lines 8-19 disclose memory devices. Col 3 lines 62-67 disclose storage medium coupling to processor); and 
one or more computer readable storage devices coupled to the one or more processors, wherein the one or more storage devices contain program code (Col 4 lines 40 – 50 disclose code) executable by the one or more processors via the one or more memory devices to implement a method of optimizing performance of a data center battery system (Fig. 1 and Col 3 lines 48-61 disclose method of optimizing a battery), the method comprising:
receiving, by the one or more processors of the computer system, information related to a data center battery system in real time; analyzing, by the one or more processors of the computer system, the received information in real time (Fig. 1 #101 and Col 3, lines 18 – 23 teaches collecting data; Col 3 line 66 teaches a processor; carrying out tasks one after another as shown in Fig. 1 is considered real time processing);
analyzing, by the one or more processors of the computer system, the received information in real time (Fig. 1 #106 and Col 3 lines 45-46 teach analyzing through determining; carrying out tasks one after another as shown in Fig. 1 is considered real time processing)
predicting, by the one or more processors of the computer system, a future performance of the data center battery system (Fig. 1 #108 and Col 3 lines 46-47 teach predicting future performance);
providing , by the one or more processors of the computer system, the predicted future performance of the data center battery system to a data center control system (Fig. 3 #310 and Col 7 lines 11-14 teaches providing predictions to a battery interface #310, which is part of a battery control system #206 which uses and manipulates data);
providing, by the one or more processors of the computer system, the predictive health score of the data center battery system to the data center control system (Fig. 3 #310 and Col 7 lines 11-14 teaches providing predictions to a battery interface #310, which is part of a battery control system #206 which uses and manipulates data);
controlling, by the one or more processors of the computer system, battery usage in the data center battery system based on the predictive health score (Col 7 lines 15-19 teach controlling battery usage by selecting optimal parameters to extend the battery lifetime).

Katsuki fails to teach
calculating a current health score;
creating, by the one or more processors of the computer system, a predictive health score of the data center battery system based on the analyzing, wherein the predictive health score is calculated using a frequency of recently raising an alarm or a frequency of using backup power;

Hughes does teach,
calculating a current health score (par.69 - 72 teaches calculating a current health score);
(par. 76 teaches successive state of health score(predictive health score)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsuki to include the teachings of Hughes; which would provide a system for optimizing energy efficiency and lifetime of the
Battery, as disclosed by Hughes (paragraph 6).

Katsuki in view of Hughes fails to teach wherein the predictive health score is calculated using a frequency of recently raising an alarm or a frequency of using backup power.

Eichelberger does teach wherein the predictive health score is calculated using a frequency of recently raising an alarm or a frequency of using backup power (par.24 teaches a frequency of monitoring based on information received, which would include the frequency of alarms raised; par. 29 discloses alerts and signals to adjust battery settings).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsuki in view of Hughes to include the teachings of Eichelberger; which would provide a method for predicting and reporting the performance of a battery as explained by Eichelberger (par. 9).

 Regarding claim 10, Katsuki in view of Hughes further in view of Eichelberger teaches the computer system of claim 8, the method further comprising:
(Katsuki Col 6, lines 29 -43 teach determining battery degradation); and
generating, by the one or more processors of the computer system, a notification to the data center control system that the undesired event is possible (Eichelberger par. 29 discloses alerts).

 Regarding claim 11, Katsuki in view of Hughes further in view of Eichelberger teaches the computer system of claim 8, the method further comprising:
monitoring, by the one or more processors of the computer system, a degradation rate of at least one battery in the data center battery system (Katsuki Fig. 2 #206 and Col. 6 lines 29-43 teach battery controller monitoring state; additionally, teaches degradation rate through accelerated degradation); 
determining, by the one or more processors of the computer system, that a charge is not good for the health of the at least one battery (Katsuki Col. 6 lines 39 – 43 teach charge causing degradation); and
generating, by the one or more processors of the computer system, an alarm based on the determining that the charge is not good for the health of the at least one battery (Eichelberger par. 29 discloses alerts and signals to adjust battery settings).

 Regarding Claim 12, Katsuki in view of Hughes further in view of Eichelberger teaches the computer system of claim 8, the method further comprising: 
(Katsuki Fig. 1 #102 and Col 3 lines 37-56 teach determining optimal parameters (set points) for extending battery lifetime (the highest operational range);
providing, by the one or more processors of the computer system, the set point to the data center control system (Katsuki Fig. 2 and Col 7 lines 4-19 teach the parameter(set point from parameter learning module #306) sent to the processor #302 which is part of a battery control system #206 which uses and manipulates data); and 
preventing a failure in the data center control system by implementing a battery state in the at least one battery based on the set point (Katsuki Col 7 lines 11-19 teaches extending life based on optimal parameters(set points)).

 Regarding Claim 14, Katsuki in view of Hughes further in view of Eichelberger teaches the computer system of claim 8, wherein the future performance of the data center battery system is at least one of: 1) a charge to discharge cycle over time (Katsuki Col 3 lines 25-28 teach a charge to discharge cycle over time); 2) a temperature rate of change before capacity decreases (Katsuki Col 3 lines 21-24 teach temperature rate of change over time); 3) a current rate of change before capacity decreases (Katsuki Col 3 lines 21-24 teach current rate of change over time); 4) a voltage variance before capacity decreases (Katsuki Col 3 lines 21-24 teach voltage rate of change over time); 5) a voltage variance after capacity decreases; 6) a 

 Regarding claim 15, Katsuki teaches a computer program product (col.3 line 63 disclose a computer program product), comprising a computer readable storage medium (Col 4 lines 1 disclose computer readable storage medium) storing a computer readable program code (Col 4 lines 40 – 50 disclose code), that when executed by one or more processors (Col 3 lines 66 disclose a processor) of a computer system (Col 3 lines 61 -67 disclose a computer system) implements a method of predicting future performance of a data center battery system (Fig. 1 and Col 3 lines 48-61 disclose method of optimizing a battery), the method comprising: 
receiving, by the one or more processors of the computer system, information related to a data center battery system in real time (Fig. 1 #101 and Col 3, lines 18 – 23 teaches collecting data; Col 3 line 66 teaches a processor; carrying out tasks one after another as shown in Fig. 1 is considered real time processing); 
analyzing, by the one or more processors of the computer system, the received information in real time (Fig. 1 #106 and Col 3 lines 45-46 teach analyzing through determining; carrying out tasks one after another as shown in Fig. 1 is considered real time processing); 
predicting, by the one or more processors of the computer system, a future performance of the data center battery system(Fig. 1 #108 and Col 3 lines 46-47 teach predicting future performance); 
(Fig. 3 #310 and Col 7 lines 11-14 teaches providing predictions to a battery interface #310, which is part of a battery control system #206 which uses and manipulates data); and
providing, by the one or more processors of the computer system, the predictive health score of the data center battery system to the data center control system (Fig. 3 #310 and Col 7 lines 11-14 teaches providing predictions to a battery interface #310, which is part of a battery control system #206 which uses and manipulates data);
controlling, by the one or more processors of the computer system, battery usage in the data center battery system based on the predictive health score (Col 7 lines 15-19 teach controlling battery usage by selecting optimal parameters to extend the battery lifetime).

Katsuki fails to teach
the computer readable program code comprising an algorithm.
calculating a current health score;
creating, by the one or more processors of the computer system, a predictive health score of the data center battery system based on the analyzing, wherein the predictive health score is calculated using a frequency of recently raising an alarm or a frequency of using backup power;

Hughes does teach the computer readable program code comprising an algorithm (Fig. 3 and par. 52 disclose an algorithm).
(par.69 - 72 teaches calculating a current health score);
creating, by the one or more processors of the computer system, a predictive health score of the data center battery system based on the analyzing (par. 76 teaches successive state of health score(predictive health score)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsuki to include the teachings of Hughes; which would provide an improved system for optimizing the energy efficiency of the battery as taught by Hughes (Par. 6).
Katsuki in view of Hughes fails to teach wherein the predictive health score is calculated using a frequency of recently raising an alarm or a frequency of using backup power.

Eichelberger does teach wherein the predictive health score is calculated using a frequency of recently raising an alarm or a frequency of using backup power (par.24 teaches a frequency of monitoring based on information received, which would include the frequency of alarms raised; par. 29 discloses alerts and signals to adjust battery settings).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsuki in view of Hughes to include the teachings of Eichelberger; which would provide a method for predicting and reporting the performance of a battery as explained by Eichelberger (par. 9).

Katsuki in view of Hughes further in view of Eichelberger teach the computer program product of claim 15, the method further comprising: 
determining, by the one or more processors of the computer system, that an undesired event is possible related to the data center battery system (Katsuki Col 6, lines 29 -43 teach determining battery degradation); and 
generating, by the one or more processors of the computer system, a notification to the data center control system that the undesired event is possible (Eichelberger par. 29 discloses alerts).

Regarding claim 18, Katsuki in view of Hughes further in view of Eichelberger teach the computer program product of claim 15, the method further comprising: 
monitoring, by the one or more processors of the computer system, a degradation rate of at least one battery in the data center battery system (Katsuki Fig. 2 #206 and Col. 6 lines 29-43 teach battery controller monitoring state; additionally, teaches degradation rate through accelerated degradation); 
determining, by the one or more processors of the computer system, that a charge is not good for the health of the at least one battery (Katsuki Col. 6 lines 39 – 43 teach charge causing degradation); and 
generating, by the one or more processors of the computer system, an alarm based on the determining that the charge is not good for the health of the at least one battery (Eichelberger par. 29 discloses alerts and signals to adjust battery settings).

Katsuki in view of Hughes teaches the computer program product of claim 15, the method further comprising: 
selecting, by the one or more processors of the computer system, a set point related to battery usage of at least one battery in the data center battery system, wherein the selected set point is configured to provide the highest operational range to the at least one battery (Katsuki Fig. 1 #102 and Col 3 lines 37-56 teach determining optimal parameters (set points) for extending battery lifetime (the highest operational range);
providing, by the one or more processors of the computer system, the set point to the data center control system (Katsuki Fig. 2 and Col 7 lines 4-19 teach the parameter(set point from parameter learning module #306) sent to the processor #302 which is part of a battery control system #206 which uses and manipulates data); and 
 preventing a failure in the data center control system by implementing a battery state in the at least one battery based on the set point (Katsuki Col 7 lines 11-19 teaches extending life based on optimal parameters(set points)).

Claim 7, 13 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuki (United States Patent #9800073; hereinafter Katsuki) in view of Hughes (United States Patent Publication #20150165919; hereinafter Hughes) further in view of Eichelberger et al. (United States Patent Publication #20190004118; hereinafter Eichelberger) further in view of Bae et al. (United State Patent Publication #20160056644).
Regarding claim 7, Katsuki in view of Hughes further in view of Eichelberger teaches the method of claim 1. However, Katsuki in view of Hughes further in view of Eichelberger fails 
Bae does teach, wherein the predicting the future performance of the data center battery system includes predicting the end of life of at least one battery of the data center battery system based on the analyzing and based on the physical properties of the at least one battery (Fig. 4b teaches predicting battery end of life; Fig. 6 and par. 90 disclose end of life prevention by conducting life extension action by automatically replacing battery bank unit).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsuki in view of Hughes further in view of Eichelberger to include the teachings of Bae; which would provide an improved method of efficiently using and monitoring a battery as disclosed by Bae (par. 9).

Regarding claim 13, Katsuki in view of Hughes further in view of Eichelberger teaches the computer system of claim 8. However, Katsuki in view of Hughes further in view of Eichelberger fails to teach, wherein the predicting the future performance of the data center battery system includes predicting the end of life of at least one battery of the data center battery system based on the analyzing and based on the physical properties of the at least one battery.
Bae does teach, wherein the predicting the future performance of the data center battery system includes predicting the end of life of at least one battery of the data center battery system based on the analyzing and based on the physical properties of the at least one  (Fig. 4b teaches predicting battery end of life; Fig. 6 and par. 90 disclose end of life prevention by conducting life extension action by automatically replacing battery bank unit).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsuki in view of Hughes further in view of Eichelberger to include the teachings of Bae; which would provide an improved method of efficiently using and monitoring a battery as disclosed by Bae (par. 9).

Regarding claim 20, Katsuki in view of Hughes further in view of Eichelberger teaches the computer program product of claim 15. However, Katsuki in view of Hughes further in view of Eichelberger fails to teach, wherein the predicting the future performance of the data center battery system includes predicting the end of life of at least one battery of the data center battery system based on the analyzing and based on the physical properties of the at least one battery.
Bae does teach, wherein the predicting the future performance of the data center battery system includes predicting the end of life of at least one battery of the data center battery system based on the analyzing and based on the physical properties of the at least one battery (Fig. 4b teaches predicting battery end of life; Fig. 6 and par. 90 disclose end of life prevention by conducting life extension action by automatically replacing battery bank unit).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsuki in view of Hughes further in view of Eichelberger to include the teachings of Bae; which would provide an improved method of efficiently using and monitoring a battery as disclosed by Bae (par. 9).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's   disclosure.
United States Patent #20100250162 – White et al. is a method of estimating a battery’s lifetime which includes monitoring a charge characteristic of a battery during a first time period, monitoring an operating condition of the battery, determining a first battery life value for the first time period based on the operating condition of the battery, the charge characteristic, and a duration of the first time period, determining an overall battery life value using the first battery life value and a second battery life value for a second time period, and estimating a remaining battery lifetime for the battery based on the overall battery life value.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858